Case 5:17-cv-00123-RWS-CMC Document 192-1 Filed 12/17/18 Page 1 of 13 PageID #:
                                  4294
Case 5:17-cv-00123-RWS-CMC Document 192-1 Filed 12/17/18 Page 2 of 13 PageID #:
                                  4295
Case 5:17-cv-00123-RWS-CMC Document 192-1 Filed 12/17/18 Page 3 of 13 PageID #:
                                  4296




                                  Exhibit A
Case 5:17-cv-00123-RWS-CMC Document 192-1 Filed 12/17/18 Page 4 of 13 PageID #:
                                  4297

   From:             mukaseym@gtlaw.com
   To:               McCabe, Brian (CIV)
   Date:             Wednesday, September 26, 2018 11:11:24 AM




           Brian - It is my understanding that you are meeting this Thursday (9/27) with
           John Mininno and McKool Smith regarding                            . Although I am
           not substantively involved in             , to the extent you may have questions
           regarding Mininno and his organization (i.e., Venari Partners, LLC), I will be the
           primary point of contact. To that end, I understand you have asked for an updated
           list of cases filed by Venari and same is attached. I also understand you asked
           regarding Venari’s structure/members. Venari Partners, LLC (d/b/a
           NHCAGroup) is a Delaware LLC that creates stand-alone LLC’s to file each of
           its qui tam cases. Venari’s members are as follows:

              1. 110 Partners, LLC whose sole member is Peter Riccardo
              2. Min-Fam-Holding, LLC whose sole member is John Mininno
              3. Sweetbriar Capital   LLC whose sole members are Brad Blaschak and Joe
                 Riccardo
              4. Uptown Investors, L.P.   whose members are Michael and Jerry Callaghan
                 (it’s possible the ownership structure of this entity has deviated from this
                 but no one who has been added has any affiliation with the defendants)

           If there are any non-case specific questions you may have, please feel free to
           reach out to me. Further, if you expect Thursday’s meeting to discuss

                 - then perhaps we could set aside a specific time period on Thursday and I
           can join by phone call. I am on a discussion panel at a conference tomorrow
           from 930am to 1130am but available after that. Thanks, Marc Mukasey.


  Sent from my iPhone

  If you are not an intended recipient of confidential and privileged information in this email,
  please delete it, notify us immediately at postmaster@gtlaw.com, and do not use or
  disseminate such information.
Case 5:17-cv-00123-RWS-CMC Document 192-1 Filed 12/17/18 Page 5 of 13 PageID #:
                                  4298




                                  Exhibit B
                               Case 5:17-cv-00123-RWS-CMC Document 192-1 Filed 12/17/18 Page 6 of 13 PageID #:
                                                                 4299




                                                                       Venari Partners LLC
                              Sweetbriar Capital, LLC                                                           Min-Fam Holding, LLC
                                                                                dba
                                101 Partners, LLC                                                               Uptown Investors, L.P.
                                                                        “National Health Care
                                                                          Analysis Group”




                                                                           LLC Relators




SMSF, LLC
(D. Mass)                                                                                                                                                       Health Choice
                                                                                                                                                                Advocates, LLC
                                                                                                                                                                  (E.D. Tex.)

   SAPF, LLC
                                                                                                                                                     Health Choice
   (E.D. Pa.)
                                                                                                                                                     Alliance, LLC
                                                                                                                                                      (E.D. Tex.)
                                                                                                                                     Health Choice
                SMSPF, LLC                                                                                                            Group, LLC
                 (E.D. Pa.)                                                                                                           (E.D. Tex.)
                                                                                                                CIMZNHCA, LLC
                                  NHCA-TEV, LLC
                                                          SCEF, LLC                             NHCAOTZ, LLC       (S.D. Ill.)
                                    (E.D. Pa.)
                                                        (W.D. Wash.)           SAKSF, LLC         (N.D. Ill.)
                                                                               (N.D. Tex.)
Case 5:17-cv-00123-RWS-CMC Document 192-1 Filed 12/17/18 Page 7 of 13 PageID #:
                                  4300




                                 Exhibit C-1
Case 5:17-cv-00123-RWS-CMC Document 192-1 Filed 12/17/18 Page 8 of 13 PageID #:
                                  4301



   1      1. Proceedings

   2      2.            : Hello.

   3      3. John: Hi              , John Mininno From NHCA group. How are you?

   4      4.            : Hi, good. How are you doing?

   5      5. John: Good, good. Still a good time?

   6      6.            : Yeah, sure it is. I thought you were going to call at 1:00 PM Eastern

   7           because that’s what came up on my Outlook calendar.

   8      7. John: Oh sorry. You know what? It was 1:00 PM. I got my [inaudible 00:00:36] in

   9           Eastern. I thought it was … I'm sorry, totally screwed this up. Let me call you

  10           back at 1:00.

  11      8.            : No, this is actually a better time.

  12      9. John: Oh good, even better. So, sorry about that. I always forget, I've got my

  13           Eastern and Central, we are both on Eastern Time. Anyway, Ok. All right, we’ll

  14           dive right into it. A little introduction here. Thank you for taking the time to talk

  15           to us about the pharmaceutical nurse educator industry. As you probably know

  16           over the last decade, the pharmaceutical industry has made an enormous

  17           investment in nurse educators. Over the last year and a half, our team has been

  18           conducting research to understand whether that investment has been an effective

  19           and efficient use of resources. We perform our research by conducting 55-minute

  20           interviews of nurse educators, diabetes educators, other clinical educators and

  21           the pharmaceutical sales reps who work with them. This research has allowed us

  22           to develop an extensive knowledge-base to help us and others understand how

  23           the industry works, how it does not work and how it may result in a positive

  24           outcome or how may result in a negative outcome. Our hope is that one day we

  25           will be able to have a positive influence on how nurse educators are used by the

  26           pharmaceutical companies. This interview will last 55 minutes. As we go through

  27           the process, I will periodically remind you where we are with respect to time.

  28           Given that we have such a short time, there may be occasions where I need to

  29           redirect you and move to another topic so that all topics can be covered. As is

  30           customary in qualitative research, I will be recording the interview. This serves

  31           mainly to help me be sure that I accurately record your responses to the research

                                                                                                  1
Case 5:17-cv-00123-RWS-CMC Document 192-1 Filed 12/17/18 Page 9 of 13 PageID #:
                                  4302



   1            questions and to assess my own performance. Because this is a research study,

   2            the questions are standardized. Some of the questions will be open-ended and

   3            require a more free-flowing response. Other questions will be a form of multiple-

   4            choice where you’ll be read a statement and have four options; A, strongly agree,

   5            B, agree, C, strongly disagree or D, disagree. And then I will follow up with the

   6            question, tell me why you answered in the way you did. The questions are

   7            designed to cover wide ranges of roles in the industry. Some questions may not

   8            apply to you in your particular role within the industry. Importantly we have no

   9            bias one way or the other about the industry or your particular experiences in the

  10            industry. We value your opinions, thoughts and insights and we ask you to share

  11            them openly and honestly with us. At the end of the 55 minutes, you will receive

  12            an email with payment information. You will be paid $125 … Hello.

  13      10.            : You're cutting in and out. I'm sorry.

  14      11. John: Ok. Is there a better number to call you on?

  15      12.            : No, this is actually a very good number, but I'm not sure, it was good

  16            up until about 30 seconds ago.

  17      13. John: Ok, let me call you back on this number internally, maybe that’s [inaudible

  18            00:03:44] wants.

  19      14.            : Ok. It’s fine.

  20      15. John: All right. Bye bye.

  21      16.            : It’s Ok. Bye bye. Hi, I hope this is better.

  22      17. John: Oh yeah, you're right [inaudible 00:04:13] static but now it seems better.

  23            Ok.

  24      18.            : Oh good, good.

  25      19. John: At the end of the 55 minutes, you will receive an email with payment

  26            information. You will be paid $125 for the 55 minutes. You will also receive a

  27            survey link that has five survey questions regarding your experience during this

  28            interview. That survey is optional. And with that introduction, let's begin, Ok?

  29      20.            : Sounds good. Thank you.

  30      21. John: No problem. The first series of questions deals with the pharmaceutical

  31            company based training of nurse educators. So, question number one, it is

                                                                                                   2
Case 5:17-cv-00123-RWS-CMC Document 192-1 Filed 12/17/18 Page 10 of 13 PageID #:
                                   4303




                                 Exhibit C-2
Case 5:17-cv-00123-RWS-CMC Document 192-1 Filed 12/17/18 Page 11 of 13 PageID #:
        PRIVILEGED AND CONFIDENTIAL 4304
       SUBJECT TO SEAL PURSUANT TO 31 U.S.C. § 3730

                          BAYER CONFIDENTIAL INTERVIEWEE 4


       October 18, 2016 Telephone Interview
         1. Interviewer: Thank you for taking the time to talk with us about the
             reimbursement support industry. As you know we are a private research team
             looking to develop a better understanding of this industry. We conduct this
             research by conducting 55 minute interviews of reimbursement personnel and
             also the pharmaceutical sales reps. So over the last decade the pharmaceutical
             industry has made an enormous investment in reimbursement services. This
             research is important to help us understand whether that has been an effective use
             of resources. So as is customary in qualitative research I will be recording the
             interview. This serves mainly to ensure that I accurately record your responses
             and also to assess my own performance. The interview lasts 55 minutes. As we
             go through the process, I will periodically remind you where we are with respect
             to time. Given that we have such a short time, there may be times when I will
             have to redirect you and move you on to another topic, so that all topics can be
             covered. We have no particular bias one way or another about the industry. We
             value your opinions, thoughts and insights and we ask that you share them openly
             and honestly with us. Also at the end of 55 minutes you will receive an email
             with both the payment form with payment information, as you will paid $125 for
             the 55 minutes and a survey link that has 5 survey questions regarding your
             experience during the interview. The survey is optional. Some of the research
             questions will be open ended and require a more free flowing response. Other
             questions will be in the form of multiple choice, where you will be read a
             statement and have 4 options the A) you strongly agree, B) agree, C) strongly
             disagree and D) disagree. Then I will follow up with the question, tell me why
             you answered the way you did? Because this is research study the questions are
             standardized. The questions are designed to cover a wide range of roles within the
             industry, so some questions may not apply to you within your role within the
             industry. And finally with that intro let’s begin. Just so we have it on record, I’m
             talking with CI-4 and you’re employed by A-Line staffing right with the Lash
             Group?
         2. CI-4: Yes



                                                  1
Case 5:17-cv-00123-RWS-CMC Document 192-1 Filed 12/17/18 Page 12 of 13 PageID #:
                                   4305




                                 Exhibit C-3
Case 5:17-cv-00123-RWS-CMC Document 192-1 Filed 12/17/18 Page 13 of 13 PageID #:
                                   4306



            CHRIS: Again, we are a private research team, working to develop a better
     understanding of this industry, the reimbursement support industry. We can get this
     research by conducting 55-minute interviews of reimbursement personnel and
     pharmaceutical sales reps. Over the last decade, the pharmaceutical industry has made an
     enormous investment in reimbursement support services. This research is important to
     help us understand whether that has been an effective use of resources. As is customary
     in qualitative research, I will be recording the interview.
            This serves mainly to help me ensure that I accurately record your responses, and
     to assess my own performance. The interview allows 55 minutes and as we go through
     the process, I will periodically remind you where we are within respect of time. Even
     though we have such a short amount of time, there may be times where I have to redirect
     you and move onto another topic, so that all topics can be covered. We have no particular
     bias, one way or the other, about the industry. We value your opinions, your thoughts,
     and insights and we ask that you share them openly and honestly with us.
            Also, at the end of the 55 minutes, you will receive an email with both payment
     information, as you will be paid $125 for the 55 minutes, and a survey link that has five
     survey questions, regarding your experience during this interview. The survey is optional.
     Some of the research questions will be open-ended and require a more free-flowing
     response. Other questions will be in the form of multiple-choice; where you will be read a
     statement and have four options. A, you strongly agree; B, you agree; C, strongly
     disagree; or D, just disagree. Then, I will follow up with a question - tell me why you
     answered the way you did.
            Now because this is a research study, the questions are standardized. The
     questions are designed to cover a wide range of roles within the industry. Some questions
     may not apply to your role within the industry. Finally, with that intro, are you ready?


             : I am.


     CHRIS: I just want to get on here that I’m talking to              , and you were a patient
     service coordinator for Biogen, for over eleven years?
